TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 21, 2015



                                     NO. 03-15-00244-CR


                            Gregory Michael Klapesky, Appellant

                                               v.

                                 The State of Texas, Appellee




      APPEAL FROM 26TH DISTRICT COURT OF WILLIAMSON COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
  DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE PURYEAR




This is an appeal from the trial court’s order denying appointment of counsel to assist appellant

in obtaining post-conviction DNA testing. Having reviewed the record, it appears that the Court

lacks jurisdiction over this appeal. Therefore, the Court dismisses the appeal for want of

jurisdiction. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.